


110 HR 2838 IH: Insular Areas Energy Act of

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2838
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mr. Faleomavaega (for
			 himself and Ms. Bordallo) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance the Department of Energy Innovative Technology
		  Loan Guarantee Program established under title XVII of the Energy Policy Act of
		  2005 by explicitly permitting its application on United States Government
		  installations worldwide, in the Insular Areas of the United States, and in
		  those nations in free association with the United States, as well as explicitly
		  authorize loans for ocean thermal energy conversion projects.
	
	
		1.Short titleThis Act may be cited as the
			 Insular Areas Energy Act of
			 2007.
		2.Innovative
			 technology loan guarantee program
			(a)Section 1703(b) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the
			 end the following new paragraph:
				
					(11)Ocean thermal
				energy conversion systems, whether for the production of electricity, cold
				water cooling, or fresh water, or any combination
				thereof.
					.
			(b)Section 1703 of the Energy Policy Act of
			 2005 (42 U.S.C. 16513) is further amended by adding at the end the following
			 new subsection:
				
					(f)Geographic
				limitationsThe Secretary may make guarantees for projects that
				are located within the United States, as well as Guam, American Samoa, the
				Commonwealth of the Northern Mariana Islands, the United States Virgin Islands,
				the Commonwealth of Puerto Rico, the Republic of the Marshall Islands, the
				Federated States of Micronesia, and the Republic of Palau, as well as any
				United States Government installation worldwide, including military bases,
				embassies, and other facilities, whether owned or leased by the United States
				Government, including all areas described in section 638 of the Internal
				Revenue Code of 1986, and all territorial waters, seabed, and subsoil of
				submarine areas adjacent to such
				installations.
					.
			
